FILED

JUL 29 2009

UNITED sTATEs MSTRICT couRT c,e,k, u_$_ District and

FOR THE DISTRICT 0F COLUMBIA Bankruptcy Courts

Deborah-Denise Dubose, )

Plaintiff, §

v. § civil Ac¢wn No.  14 .')3
Department of the Treasury, g

Defendant. §

MEMORANDUM OPINION

This matter is before this court on plaintiffs’ pro se complaint and an application to
proceed in forma pauperz's.’ The court will grant the application and dismiss the complaint
because it fails to state a claim upon which relief may be granted against this defendant.

The complaint is very brief, in its entirety stating only as follows:

Please correct my name on my 501(0)(3) Please!

Tax exemption number: [redacted]

Name of church organization: Deborah-Denise Dubose United
House of Prayer.

Thank you in advance!

Compl. at l.

This court is obligated by federal law to dismiss a complaint that is filed without

prepayment of filing fees whenever it determines that the complaint fails to state a claim upon

which relief may be granted. 28 U.S.C. § l9l5(e)(2)(B)(ii). Here, the complaint does not

identify a cause of action, a right of action, or any injury in fact. Accordingly, the complaint does

‘ Although three plaintiffs are identified, it appears that two of them are minors and that,
in fact, the minor’s mother is plaintiff in this action in her own right and on their behalf. Only
Aquilla Parker filed an application to proceed in forma pauperis.

not state a claim upon which relief may be granted against these defendants, and the Court will
dismiss the complaint without prejudice.
An appropriate order accompanies this memorandum opinion.

€L,c»%¢w»?£

Date: 7 174/jo j Uniie'd States District Judge